People v Sutton (2022 NY Slip Op 06149)





People v Sutton


2022 NY Slip Op 06149


Decided on November 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
JOSEPH A. ZAYAS, JJ.


2020-02186

[*1]The People of the State of New York, respondent,
vAntonio Sutton, appellant. 


Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), for appellant.
Raymond A. Tierney, District Attorney, Riverhead, NY (Karla Lato of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Suffolk County (Chris Ann Kelley, J.), dated February 10, 2020, which, after a hearing, designated him a level one sexually violent offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court's designation of the defendant as a level one sexually violent offender was supported by clear and convincing evidence (see Correction Law § 168-n[3]; People v Smith, 103 AD3d 616, 616). The defendant was properly designated a sexually violent offender based upon his conviction of a sex offense in North Carolina (see Correction Law § 168-a[3]; People v Uver A., 195 AD3d 61, 63; People v Terry, 177 AD3d 494, 494; People v Alvarez, 166 AD3d 570, 570; People v Maldonado, 147 AD3d 798, 799; People v Lopez, 146 AD3d 477, 477; People v Smith, 103 AD3d at 616).
The defendant's remaining contention is unpreserved for appellate review and, in any event, without merit.
BARROS, J.P., CHAMBERS, MILLER and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court